Title: From Thomas Jefferson to David Rittenhouse, 6 November 1793
From: Jefferson, Thomas
To: Rittenhouse, David



Dear Sir
Germantown Nov. 6. 1793.

You will recieve herein inclosed the bill of lading and invoice for between 9. and 10. tons of copper shipped by Mr. Pinckney on board the Pigou for the use of the mint, for the reception and charges of which you will be pleased to give proper orders.
It has been understood that Mr. Wright our engraver is dead. If this be the fact, will you be so good as to recommend for the office such
 
person as you think best qualified to execute it? I hope Mrs. Rittenhouse and yourself have enjoyed good health during the late trying season, and am with great & sincere esteem Dr. Sir Your friend & servt

Th: Jefferson

